DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/11/22.
The reply filed 07/11/22 affects the application 17/259,892 as follows:
1.      	Claim 1 has been amended. Claims 2-10 have been canceled. New claims 20-22 have been added.  Applicant’s amendments and arguments have overcome the prior art rejections made under 35 U.S.C. 103(a) of the office action mailed 04/14/22.  Consequently, the said rejections are withdrawn. The obviousness-type double patenting rejection is modified as necessitated by Applicant’s amendments. Also, a new ground rejection necessitated by Applicant’s amendments is made under 35 U.S.C. 112(d).
2.     	The responsive is contained herein below.
Claims 1, 11-22 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The last or third chemical structure recited, disclosed or depicted in claim 11 renders the claim indefinite or not further limiting. More specifically, claim 11 depends on independent claim 1 and independent claim 1 requires that R1 be phenyl, optionally substituted with one to three groups selected from List M. However, for the said last or third chemical structure recited, disclosed or depicted in claim 11 R1 is not a phenyl nor phenyl, optionally substituted with one to three groups selected from List M. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12, 15 of copending U.S. Application No. 17/504,427. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 17/504,427 are drawn to a method to treat a brain disorder, muscle disorder, liver disorder, diabetes or cancer, wherein the method comprises administering a compound of given Formula (1). The claims of the instant application are drawn to a method to treat a condition associated with activation of AMP-activated protein kinase, which method comprises administering a compound of claim 1 to a subject in need thereof; and wherein the condition is selected from cancer, diabetes, ischemic injury, obesity, hyperlipidemia, or a cardiac condition. It should be noted that compound of claim 1 is also the compound of given Formula (1) recite in the claims of Application No. 17/504,427.  Thus, the instant claims 1, 11-22 are seen to be anticipated by the claims 1-12, 15 of U.S. Application No. 17/504,427.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments with respect to claims 1, 11-22 are moot with respect to the new ground(s) of rejection. As indicated above, Applicant’s amendments and arguments have overcome the prior art rejections made under 35 U.S.C. 103(a). Also, Applicant's amendments to the claims have not overcome the obviousness-type double patenting rejections as set forth above. Furthermore, it should be noted that no terminal disclaimer in response to the provisional of obviousness-type double patenting rejections have been presented by Applicant. Also, the double patenting rejection has been modified s as necessitated by Applicant’s amendments.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623